TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.24
 
 
 



Date    11 January 2010








TBS INTERNATIONAL PUBLIC LIMITED COMPANY
as Guarantor






- and -








COMMERZBANK AG
as Lender






________________________________________________


GUARANTEE
________________________________________________


relating to a Loan Agreement
dated 28 May 2008





--------------------------------------------------------------------------------




INDEX




 



Clause
 
Page
     
1
INTERPRETATION
1
2
GUARANTEE
1
3
LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR
2
4
EXPENSES
2
5
ADJUSTMENT OF TRANSACTIONS
2
6
PAYMENTS
3
7
INTEREST
3
8
SUBORDINATION
3
9
ENFORCEMENT
4
10
REPRESENTATIONS AND WARRANTIES
4
11
UNDERTAKINGS
5
12
JUDGMENTS AND CURRENCY INDEMNITY
7
13
SET-OFF
7
14
SUPPLEMENTAL
7
15
ASSIGNMENT
8
16
NOTICES
8
17
INVALIDITY OF LOAN AGREEMENT
9
18
GOVERNING LAW AND JURISDICTION
9
 
EXECUTION PAGE
11


 
 

--------------------------------------------------------------------------------

 



THIS GUARANTEE is made on 11  January 2010


BETWEEN


(1)  
TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company incorporated in the Republic
of Ireland with registration number 476578 whose registered office is at Arthur
Cox Building, Earlsfort Terrace, Dublin 2, Ireland (the “Guarantor”); and

 
(2)  
COMMERZBANK AG, acting through its branch of 7-9 Ness, D-20457, Hamburg,
Germany, (the “Lender”, which expression includes its successors and assigns).

 
BACKGROUND


(A)  
By a loan agreement dated 28 May 2008 (as supplemented from time to time) and
made between (i) Dyker Maritime Corp. as borrower and (ii) the Lender, it was
agreed that the Lender would make available to the Borrower a term loan facility
of up to US$12,500,000.

 
(B)  
By a supplemental agreement dated 8 January 2010 made between the Borrower, TBS
International Limited, TBS Shipping Services Inc. and the Lender, the Loan was
further amended and supplemented.

 
(C)  
The execution and delivery to the Lender of this Guarantee is one of the
conditions precedent to the continued availability of the term loan facility
under the said Loan Agreement.

 
IT IS AGREED as follows:


1  
INTERPRETATION

 
1.1  
Defined expressions.  Words and expressions defined in the Loan Agreement shall
have the same meanings when used in this Guarantee unless the context otherwise
requires.

 
1.2  
Construction of certain terms.  In this Guarantee:

 
“bankruptcy”  includes a liquidation, receivership or administration and any
form of suspension of payments, arrangement with creditors or reorganisation
under any corporate or insolvency law of any country;


“Loan Agreement” means the loan agreement referred to in Recital (A) as amended
by the Supplemental Agreement and includes any existing or future amendments or
supplements, whether made with the Guarantor's consent or otherwise; and


“Supplemental Agreement” means the supplemental agreement to the Loan Agreement
referred to in Recital (B).


1.3  
Application of construction and interpretation provisions of Loan
Agreement.  Clauses 1.2 and 1.5 of the Loan Agreement apply, with any necessary
modifications, to this Guarantee.

 
2  
GUARANTEE

 
2.1  
Guarantee and indemnity.  The Guarantor unconditionally and irrevocably:

 
(a)  
guarantees the due payment of all amounts payable by the Borrower under or in
connection with the Loan Agreement and every other Finance Document;

 
(b)  
undertakes to pay to the Lender, on the Lender's demand, any such amount which
is not paid by the Borrower when due and payable; and

 
(c)  
fully indemnifies the Lender on its demand in respect of all claims, expenses,
liabilities and losses which are made or brought against or incurred by the
Lender as a result of or in connection with any obligation or liability
guaranteed by the Guarantor being or becoming unenforceable, invalid, void or
illegal; and the amount recoverable under this indemnity shall be equal to the
amount which the Lender would otherwise have been entitled to recover.

 
2.2  
No limit on number of demands.  The Lender may serve more than one demand under
Clause 2.1.

 
3  
LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR

 
3.1  
Principal and independent debtor.  The Guarantor shall be liable under this
Guarantee as a principal and independent debtor and accordingly it shall not
have, as regards this Guarantee, any of the rights or defences of a surety.

 
3.2  
Waiver of rights and defences.  Without limiting the generality of Clause 3.1,
the Guarantor shall neither be discharged by, nor have any claim against the
Lender in respect of:

 
(a)  
any amendment or supplement being made to the Finance Documents;

 
(b)  
any arrangement or concession (including a rescheduling or acceptance of partial
payments) relating to, or affecting, the Finance Documents;

 
(c)  
any release or loss (even though negligent) of any right or Security Interest
created by the Finance Documents;

 
(d)  
any failure (even though negligent) promptly or properly to exercise or enforce
any such right or Security Interest, including a failure to realise for its full
market value an asset covered by such a Security Interest; or

 
(e)  
any other Finance Document or any Security Interest now being or later becoming
void, unenforceable, illegal or invalid or otherwise defective for any reason,
including a neglect to register it.

 
4  
EXPENSES

 
4.1  
Costs of preservation of rights, enforcement etc.  The Guarantor shall pay to
the Lender on its demand the amount of all expenses incurred by the Lender in
connection with any matter arising out of this Guarantee, including any advice,
claim or proceedings relating to this Guarantee.

 
4.2  
Fees and expenses payable under Loan Agreement.  Clause 4.1 is without prejudice
to the Guarantor's liabilities in respect of the Borrower’s obligations under
clause 19 of the Loan Agreement (fees and expenses) and under similar provisions
of other Finance Documents.

 
5  
ADJUSTMENT OF TRANSACTIONS

 
5.1  
Reinstatement of obligation to pay.  The Guarantor shall pay to the Lender on
its demand any amount which the Lender is required, or agrees, to pay pursuant
to any claim by, or settlement with, a trustee in bankruptcy of the Borrower or
of another Security Party (or similar person) on the ground that the Loan
Agreement or a payment by the Borrower or of another Security Party, was invalid
or on any similar ground.

 
6  
PAYMENTS

 
6.1  
Method of payments.  Any amount due under this Guarantee shall be paid:

 
(a)  
in immediately available funds;

 
(b)  
to such account as the Lender may from time to time notify to the Guarantor;

 
(c)  
without any form of set-off, cross-claim or condition; and

 
(d)  
free and clear of any tax deduction except a tax deduction which the Guarantor
is required by law to make.

 
6.2  
Grossing-up for taxes.  If the Guarantor is required by law to make a tax
deduction, the amount due to the Lender shall be increased by the amount
necessary to ensure that the Lender receives and retains a net amount which,
after the tax deduction, is equal to the full amount that it would otherwise
have received.

 
6.3  
Tax Credit.  The provisions of Clause 21.4 of the Loan Agreement shall apply to
this Guarantee and in relation to any increased payment made by the Guarantor
under Clause 6.2 as if the same were set out in full herein with the necessary
changes.

 
7  
INTEREST

 
7.1  
Accrual of interest.  Any amount due under this Guarantee shall carry interest
after the second Business Day following the date on which the Lender demands
payment of it until it is actually paid, unless interest on that same amount
also accrues under the Loan Agreement.

 
7.2  
Calculation of interest.  Interest under this Guarantee shall be calculated and
accrue in the same way as interest under clause 6 of the Loan Agreement.

 
7.3  
Guarantee extends to interest payable under Loan Agreement.  For the avoidance
of doubt, it is confirmed that this Guarantee covers all interest payable under
the Loan Agreement, including that payable under clause 6 of the Loan Agreement.

 
8  
SUBORDINATION

 
8.1  
Subordination of rights of Guarantor.  All rights which the Guarantor at any
time has (whether in respect of this Guarantee or any other transaction) against
the Borrower, any other Security Party or their respective assets shall be fully
subordinated to the rights of the Lender under the Finance Documents and in
particular, the Guarantor shall not:

 
(a)  
claim, or in a bankruptcy of the Borrower or any other Security Party prove for,
any amount payable to the Guarantor by the Borrower or any other Security Party,
whether in respect of this Guarantee or any other transaction;

 
(b)  
take or enforce any Security Interest for any such amount;

 
(c)  
claim to set-off any such amount against any amount payable by the Guarantor to
the Borrower or any other Security Party; or

 
(d)  
claim any subrogation or other right in respect of any Finance Document or any
sum received or recovered by the Lender under a Finance Document.

 
9  
ENFORCEMENT

 
9.1  
No requirement to commence proceedings against the Borrower.  The Lender will
not need to commence any proceedings under, or enforce any Security Interest
created by, the Loan Agreement or any other Finance Document before claiming or
commencing proceedings under this Guarantee.

 
9.2  
Conclusive evidence of certain matters.  However, as against the Guarantor:

 
(a)  
any judgment or order of a court in England or the Marshall Islands in
connection with the Loan Agreement; and

 
(b)  
any statement or admission of the Borrower in connection with the Loan
Agreement,

 
 
shall be binding and conclusive as to all matters of fact and law to which it
relates.



9.3  
Suspense account.  The Lender may, for the purpose of claiming or proving in a
bankruptcy of the Borrower or any other Security Party, place any sum received
or recovered under or by virtue of this Guarantee on a separate suspense or
other interest bearing nominal account without applying it in satisfaction of
the Borrower’s obligations under the Loan Agreement.

 
10  
REPRESENTATIONS AND WARRANTIES

 
10.1  
General.  The Guarantor represents and warrants to the Lender as follows.

 
10.2  
Status.  The Guarantor is duly incorporated and validly existing under the laws
of the Republic of Ireland.

 
10.3  
Corporate power.  The Guarantor has the corporate capacity, and has taken all
corporate action and obtained all consents necessary for it:

 
(a)  
to execute this Guarantee; and

 
(b)  
to make all the payments contemplated by, and to comply with, this Guarantee.

 
10.4  
Consents in force.  All the consents referred to in Clause 10.3 remain in force
and nothing to the best of the Guarantor’s knowledge and belief has occurred
which makes any of them liable to revocation.

 
10.5  
Legal validity.  This Guarantee constitutes the Guarantor's legal, valid and
binding obligations enforceable against the Guarantor in accordance with its
terms subject to any relevant insolvency laws affecting creditors' rights
generally and subject to any qualification as to matters of law which are
specifically referred to in any legal opinion delivered to the Lender pursuant
to the Supplemental Agreement.

 
10.6  
No conflicts.  The execution by the Guarantor of this Guarantee and its
compliance with this Guarantee will not involve or lead to a contravention of:

 
(a)  
any law or regulation in force at the date of the Guarantee; or

 
(b)  
the constitutional documents of the Guarantor; or

 
(c)  
any contractual or other obligation or restriction which is binding on the
Guarantor or any of its assets.

 
10.7  
No withholding taxes.  No tax is imposed in any jurisdiction in which the
Guarantor is ordinarily resident for tax by way of withholding or deduction or
otherwise on any payment to be under this Agreement.

 
10.8  
No default.  To the knowledge of the Guarantor, no Event of Default or Potential
Event of Default has occurred and is continuing.

 
10.9  
Information.  All information which has been provided in writing by or on behalf
of the Guarantor to the Lender in connection with any Finance Document was to
the best of the Guarantor’s knowledge and belief true and not misleading as at
the time it was given; all audited and unaudited accounts which have been so
provided satisfied the requirements of Clause 11.4; and there has been no
material adverse change in the financial position or state of affairs of the
Guarantor from that disclosed in the latest of those accounts.

 
10.10  
No litigation.  No legal or administrative action involving the Guarantor has
been commenced or taken or, to the Guarantor's knowledge, is likely to be
commenced or taken which, in either case, would be likely to have a material
adverse effect on the Guarantor's financial position or profitability.

 
11  
UNDERTAKINGS

 
11.1  
General.  The Guarantor undertakes with the Lender to comply with the following
provisions of this Clause 11 at all times during the Security Period, except as
the Lender may otherwise permit.

 
11.2  
Information provided to be accurate.  All financial and other information which
is provided in writing by or on behalf of the Guarantor under or in connection
with this Guarantee will, to the best of the Guarantor’s knowledge and belief,
be true and not misleading and will not omit any material fact or consideration
which if disclosed would reasonably be expected to adversely affect the decision
of a person considering whether to enter into the Loan Agreement.

 
11.3  
Provision of financial statements.  The Guarantor will send to the Lender:

 
(a)  
as soon as possible, but in no event later than 120 days following the end of
each financial year of the Guarantor, the annual audited accounts of the
Guarantor;

 
(b)  
as soon as possible, but in no event later than 30 days after the end of each
quarter in each financial year of the Guarantor the unaudited consolidated
accounts of the Guarantor and its consolidated subsidiaries which are certified
as to their correctness by its chief financial officer; and

 
(c)  
together with the accounts specified in paragraph (b) above, a compliance
certificate in the form set out at schedule 4 of the Loan Agreement executed by
the chief financial officer of the Guarantor confirming the Financial Covenants
set out in schedule 3 of the Loan Agreement have been complied with during each
fiscal quarter.

 
11.4  
Form of financial statements.  All accounts (audited and unaudited) delivered
under Clause 11.3 will:

 
(a)  
be prepared in accordance with all applicable laws and generally accepted
accounting principles of the U.S.A. consistently applied;

 
(b)  
give a true and fair view of the financial condition of the Guarantor and its
subsidiaries at the date of those accounts and of their profit for the period to
which those accounts relate; and

 
(c)  
fully disclose or provide for all significant liabilities of the Guarantor and
its subsidiaries.

 
11.5  
Shareholder and creditor notices.  The Guarantor will send the Lender, at the
same time as they are despatched, copies of all communications which are
despatched to the Guarantor's shareholders or creditors or any class of them.

 
11.6  
Consents.  The Guarantor will maintain in force and promptly obtain or renew,
and will promptly send certified copies to the Lender of, all consents required:

 
(a)  
for the Guarantor to perform its obligations under this Guarantee;

 
(b)  
for the validity or enforceability of this Guarantee;

 
and the Guarantor will comply with the terms of all such consents.


11.7  
Further Assurance.  The Guarantor will:

 
(a)  
at its own cost, do all that it reasonably can to ensure that this Guarantee
creates the obligations which it purports to create; and

 
(b)  
without limiting the generality of paragraph (a) above, at its own cost,
promptly register, file, record or enrol this Guarantee with any applicable
court or authority, pay any applicable stamp, registration or similar tax in
respect of this Guarantee, give any notice or take any other step which in the
reasonable opinion of the Lender, is or has become necessary or desirable for
this Guarantee to be valid, enforceable or admissible in evidence.

 
11.8  
Notification of litigation.  The Guarantor will provide the Lender with details
of any legal or administrative action involving the Guarantor promptly upon
becoming aware of the same where such legal or administrative action might, if
adversely determined, have a material adverse effect on the ability of the
Guarantor to perform its obligations under this Guarantee.

 
11.9  
Notification of default.  The Guarantor will notify the Lender as soon as the
Guarantor becomes aware of:

 
(a)  
the occurrence of an Event of Default or a Potential Event of Default; or

 
(b)  
any matter which indicates that an Event of Default or a Potential Event of
Default may have occurred and is continuing;

 
and will thereafter keep the Lender fully up-to-date with all developments.


11.10  
Maintenance of status.  The Guarantor will maintain its separate corporate
existence under the laws of the Republic of Ireland.

 
11.11  
No disposal of assets, change of business.  The Guarantor will not:

 
(a)  
transfer, lease or otherwise dispose of all or a substantial part of its assets,
whether by one transaction or a number of transactions, whether related or not
except in the usual course of its trading operations; or

 
(b)  
make any substantial change to the nature of its business from that existing at
the date of this Guarantee.

 
11.12  
No merger etc.  The Guarantor shall not, and shall procure that none of its
subsidiaries will, enter into any form of merger, sub-division, amalgamation or
other reorganisation.

 
11.13  
Chief Executive Office.  The Guarantor will maintain its chief executive office,
and keep its corporate documents and records, at Arthur Cox Building, Earlsfort
Terrace, Dublin 2, Ireland.

 
11.14  
Compliance with financial covenants in Loan Agreement.  The Guarantor will
comply at all times with the financial covenants set out in Schedule 3 of the
Loan Agreement.

 
12  
JUDGMENTS AND CURRENCY INDEMNITY

 
12.1  
Judgments relating to Loan Agreement.  This Guarantee shall cover any amount
payable by the Borrower under or in connection with any judgment relating to the
Loan Agreement.

 
12.2  
Currency indemnity.  In addition, clause 20.4 (currency indemnity) of the Loan
Agreement shall apply, with any necessary adaptations, in relation to this
Guarantee.

 
13  
SET-OFF

 
13.1  
Application of credit balances.  The Lender may without prior notice following
the occurrence of an Event of Default which is continuing:

 
(a)  
apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Guarantor at any office in any country
of the Lender in or towards satisfaction of any sum then due from the Guarantor
to the Lender under this Guarantee; and

 
(b)  
for that purpose:

 
(i)  
break, or alter the maturity of, all or any part of a deposit of the Guarantor;

 
(ii)  
convert or translate all or any part of a deposit or other credit balance into
Dollars;

 
(iii)  
enter into any other transaction or make any entry with regard to the credit
balance which the Lender considers appropriate.

 
13.2  
Existing rights unaffected.  The Lender shall not be obliged to exercise any of
its rights under Clause 13.1; and those rights shall be without prejudice and in
addition to any right of set-off, combination of accounts, charge, lien or other
right or remedy to which the Lender is entitled (whether under the general law
or any document).

 
14  
SUPPLEMENTAL

 
14.1  
Continuing guarantee.  This Guarantee shall remain in force as a continuing
security at all times during the Security Period.

 
14.2  
Rights cumulative, non-exclusive.  The Lender's rights under and in connection
with this Guarantee are cumulative, may be exercised as often as appears
expedient and shall not be taken to exclude or limit any right or remedy
conferred by law.

 
14.3  
No impairment of rights under Guarantee.  If the Lender omits to exercise,
delays in exercising or invalidly exercises any of its rights under this
Guarantee, that shall not impair that or any other right of the Lender under
this Guarantee.

 
14.4  
Severability of provisions.  If any provision of this Guarantee is or
subsequently becomes void, illegal, unenforceable or otherwise invalid, that
shall not affect the validity, legality or enforceability of its other
provisions.

 
14.5  
Guarantee not affected by other security.  This Guarantee shall not impair, nor
be impaired by, any other guarantee, any Security Interest or any right of
set-off or netting or to combine accounts which the Lender may now or later hold
in connection with the Loan Agreement.

 
14.6  
Guarantor bound by Loan Agreement.  The Guarantor agrees with the Lender to be
bound by all provisions of the Loan Agreement which are applicable to the
Security Parties in the same way as if those provisions had been set out (with
any necessary modifications) in this Guarantee.

 
14.7  
Applicability of provisions of Guarantee to other rights.  Clauses 3 and 17
shall also apply to any right of set-off or netting or to combine accounts which
the Guarantor creates by an agreement entered into at the time of this Guarantee
or at any later time (notwithstanding that the agreement does not include
provisions similar to Clauses 3 and 17), being an agreement referring to this
Guarantee.

 
14.8  
Third party rights.  A person who is not a party to this Guarantee has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Guarantee.

 
15  
ASSIGNMENT

 
15.1  
Assignment by Lender.  The Lender may assign its rights under and in connection
with this Guarantee to the same extent as it may assign its rights under the
Loan Agreement.

 
16  
NOTICES

 
16.1  
Notices to Guarantor.  Any notice or demand to the Guarantor under or in
connection with this Guarantee shall be given by letter or fax at:

 
TBS International Public Limited Company
Arthur Cox Building
Earlsfort Terrace
Dublin 2
Ireland


 
Fax No:  +353 1 618 0618



 
with a copy to:



TBS Shipping Services Inc.
612 East Grassy Sprain Road
Yonkers, NY  10710
U.S.A.


Fax :           +1 914 961 5121


or to such other address which the Guarantor may notify to the Lender.


16.2  
Application of certain provisions of Loan Agreement.  Clauses 27.3, 27.4 and
27.5 of the Loan Agreement apply to any notice or demand under or in connection
with this Guarantee.

 
16.3  
Validity of demands.  A demand under this Guarantee shall be valid
notwithstanding that it is served:

 
(a)  
on the date on which the amount to which it relates is payable by the Borrower
under the Loan Agreement;

 
(b)  
at the same time as the service of a notice under clause 18.2 (events of
default) of the Loan Agreement;

 
and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Loan Agreement without specifying a particular sum or
aggregate sum.


16.4  
Notices to the Lender.  Any notice to the Lender under or in connection with
this Guarantee shall be sent to the same address and in the same manner as
notices to the Lender under the Loan Agreement.

 
17  
INVALIDITY OF LOAN AGREEMENT

 
17.1  
Invalidity of Loan Agreement.  In the event of:

 
(a)  
the Loan Agreement now being or later becoming, with immediate or retrospective
effect, void, illegal, unenforceable or otherwise invalid for any other reason
whatsoever, whether of a similar kind or not; or

 
(b)  
without limiting the scope of paragraph (a),  bankruptcy of the Borrower, the
introduction of any law or any other matter resulting in the Borrower being
discharged from liability under the Loan Agreement, or the Loan Agreement
ceasing to operate (for example, by interest ceasing to accrue);

 
this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement if the Loan Agreement had been
and remained entirely valid, legal and enforceable, or the Borrower had not
suffered bankruptcy, or any combination of such events or circumstances, as the
case may be, and the Borrower had remained fully liable under it for liabilities
whether invalidly incurred or validly incurred but subsequently retrospectively
invalidated;  and references in this Guarantee to amounts payable by the
Borrower under or in connection with the Loan Agreement shall include references
to any amount which would have so been or become payable as aforesaid.


17.2  
Invalidity of Finance Documents.  Clause 17.1 also applies to each of the other
Finance Documents to which the Borrower is a party.

 
18  
GOVERNING LAW AND JURISDICTION

 
18.1  
English law.  This Guarantee and any non-contractual obligations arising out of
or in connection with it shall be governed by, and construed in accordance with,
English law.

 
18.2  
Exclusive English jurisdiction.  Subject to Clause 18.3, the courts of England
shall have exclusive jurisdiction to settle any disputes which may arise out of
or in connection with this Guarantee.

 
18.3  
Choice of forum for the exclusive benefit of the Lender.  Clause 18.2 is for the
exclusive benefit of the Lender, which reserves the rights:

 
(a)  
to commence proceedings in relation to any matter which arises out of or in
connection with this Guarantee in the courts of any country other than England
and which have or claim jurisdiction to that matter; and

 
(b)  
to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in England or without commencing
proceedings in England.

 
The Guarantor shall not commence any proceedings in any country other than
England in relation to a matter which arises out of or in connection with this
Guarantee.


18.4  
Process agent.  The Guarantor irrevocably appoints Globe Maritime Limited its
registered office for the time being, presently at 5th Floor, St. Magnus House,
3 Lower Thames  Street, London EC3R 6HE, to act as its agent to receive and
accept on its behalf any process or other document relating to any proceedings
in the English courts which are connected with this Guarantee.

 
18.5  
Lender’s rights unaffected.  Nothing in this Clause 18 shall exclude or limit
any right which the Lender may have (whether under the law of any country, an
international convention or otherwise) with regard to the bringing of
proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 
18.6  
Meaning of “proceedings”.  In this Clause 18, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 
THIS GUARANTEE has been executed and delivered as a Deed on the date stated at
the beginning of this Guarantee.



 26330563 v3
 
 

--------------------------------------------------------------------------------

 

EXECUTION PAGE
 



GUARANTOR
             
SIGNED and DELIVERED as a DEED
)
   
by Christophil B. Costas
)
/s/ Christophil B. Costas
 
for and on behalf of
)
   
TBS INTERNATIONAL PUBLIC
)
   
LIMITED COMPANY
)
   
in the presence of:
)
/s/ Lorraine Brown
     
Lorraine Brown
                                         
LENDER
             
SIGNED by
)
/s/ Ringleden
/s/ Rolver
for and on behalf of
)
Ringleden
Rolver
COMMERZBANK AG
)
   
in the presence of:
)
/s/ Anne Randewig
     
Anne Randewig
 


